DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.

Prior art Kamiya (U.S. PG Pub # 20190113080) discloses an assembly, a shaft (151), the shaft being rotatable about a central axis (151 rotates about its axis) and having an outer circumferential surface (outer surface of 151), the seal component including an annular body having a centerline (body of 116), first and second axial ends spaced apart along the centerline (two axial ends of 116), an inner circumferential surface (inner surface of 116), an opposing outer circumferential surface (outer surface of 116), the inner circumferential surface defining a central bore for receiving the shaft (inner surface of 116 receiving 151) and being sized such that the body inner surface is frictionally engageable with the shaft outer surface to couple the component with the shaft (116 coupled to 151), and at least three cavities extending axially from the first axial end, spaced 

	
The prior art fails to show  each cavity being located adjacent to the bore so as to define a separate centering body portion between a radially innermost surface section of the cavity and an axially-extending centering surface section of the body inner circumferential surface located radially inwardly of the cavity, any radial growth of each one of the centering body portions being less than concurrent radial growth of remaining portions of the body during rotation of the shaft such that each one of the centering surface sections remain in contact with the shaft outer surface when remaining sections of the body inner circumferential surface are spaced radially outwardly from the shaft outer surface, each one of the centering surface sections being located so as to center the annular body about the shaft axis.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675